The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claims 1-14 and 16-20 are pending in the Claim Set filed 2/21/2020.
Claims 1, 2, 5 and 12 have been amended. 
Claims 1-4, 6-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 5, 12-14 and 16 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections

The rejection of claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view Applicant’s arguments of record made in the reply filed 2/20/21.

NEW GROUNDS of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5, 12-14 and 16 are rejected as indefinite based on the limitation of a “derivative thereof” as recited or incorporated thereof in instant claims 5, 12-14 and 16. Applicant does not appear to provide a definition for this term in the Specification. Merriam-Webster (Obtained from http://www.merriam-webster.com/dictionary/derivative on August 5th, 2014) provides the following definitions for this term as they relate to chemistry: a chemical substance related structurally to another substance and theoretically derivable from it; b: a substance that can be made from another substance. There does not appear to be any standard for determining how structurally related one compound must be to another in order to qualify as a derivative. For this reason, the term(s) “derivative thereof” appears to be a relative term with no standard in the art to determine the scope of the instant claims and therefore the claims that encompass derivatives of compounds 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ See MPEP § 2173.05(d). Rather, as instantly claimed, a subjective interpretation of the claimed language would be required, which is deemed inconsistent with the tenor and express language of 35 U.S.C. §112, second paragraph, accordingly, the claims are deemed properly rejected.


Maintained Rejections (reformulated)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 5, 12-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (WO 2011089267, cited in IDS filed 6/08/2018) is maintained. This rejection has been reformulated.
Regarding claims 5, 12-14 and 16,
Weiss discloses a hydrogel comprising the process for the preparation of a hydrogel the steps of: a) contacting a silylated biomolecule according to the invention with a base or an acid in an aqueous medium; b) adjusting the pH of the aqueous medium of step a) to a pH of between 3.5 and 12.4, and optionally recovering the hydrogel, wherein the silylated biomolecule is as follows (pages 1-4; See entire document):

    PNG
    media_image1.png
    133
    358
    media_image1.png
    Greyscale

wherein: - A is a biomolecule chosen from a peptide, an oligopeptide, a protein, a deoxyribonucleic acid, a ribonucleic acid, pectin, chitosan, hyaluronic acid, and a glycolipid, 5 - m is an integer ranging from 1 to 6, - p and q are independently O or 1, - X is a group chosen from -NHCONH-, -OCONH- and -CONH-, and - R1 , R2 and R3 each independently represent a C1-C6 alkyl group. 
Weiss discloses in a preferred embodiment, A in the silylated biomolecule is chosen from the group hyaluronic acid, 
Furthermore, claims 5, 12-14 and 16 are drafted as product-by-process claims, and are interpreted in accordance with MPEP 2113, which states in part: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE. The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the 
	Further, Weiss discloses in an embodiment, in step a), the silylated biomolecule and the base or the acid are further contacted with a second silylated biomolecule of different nature. Wherein condensation occurs between two silylated biomolecules of different nature, leading to a hydrogel comprising two different biomolecules. Said second silylated biomolecule generally carries an alkoxysilane function. Said second silylated biomolecule typically has the following formula (IV) (See p.9):

    PNG
    media_image2.png
    105
    175
    media_image2.png
    Greyscale

Moreover, Weiss discloses in another embodiment, that in step a) the silylated biomolecule and the base are further contacted with two or more other silylated biomolecules of a different nature wherein M is a biomolecule, Y is a linker between the bimolecule and the silane, R4-6 are C1-6 alkyl groups (p.10, lns.1-2). A hydrogel comprising at least three 
	Weiss discloses that in step b), the pH of the aqueous medium is adjusted to preferably from 7 to 7.4, which is physiological pH.
As discussed above, the prior art of Weiss discloses the claimed hydrogel encompassing identical structural elements disclosing A = is biomolecule, as described above. Accordingly, the instantly claimed hydrogels are devoid of distinctive structural features from the hydrogels as disclosed by Weiss. Therefore, the hydrogels as taught by Weiss are identical and are within the scope of the claimed hydrogels. The burden of proof is shifted to Applicants to show that the hydrogel as taught by Weiss are outside the scope of the claimed hydrogels. Patentability of product-by-process claims are based on the product itself. See MPEP § 2113.
Therefore, claims 5, 12-14 and 16 in the Claim Set filed 2/21/2020 are anticipated by Weiss.

Response to Arguments
Applicants argue that the general description of Weiss states that A is a biomolecule chosen from a peptide, an oligopeptide, a protein, a deoxyribonucleic acid, a ribonucleic acid, pectin, chitosan, hyaluronic acid and a glycolipid. However, in Weiss, a hydrogel of formula (I) has been described only with A being hydroxypropylmethylcellulose (HMPC) as shown 
derivatives thereof, oligonucleotides, C1-C6-alkylene-glycol polymers, and polyvinylpyrrolidone, or an active ingredient as defined for fragment B in formula (II) of claim 2 of the present invention, i.e. selected from a peptide, an oligopeptide, a protein, a deoxyribonucleic acid, a ribonucleic acid, pectin, chitosan, hyaluronic acid, a polyarabinose and polygalactose polysaccharide, and a glycolipid. Thus, the present invention thus differs from Weiss in that the hydrogel is based on molecule of formula (I) and optionally of formula (II) which does not comprise an HMPC fragment.

Applicant’s arguments have been fully considered but they are not persuasive, because Weiss explicitly teaches in a preferred embodiment, A in the silylated biomolecule is chosen from the group hyaluronic acid, pectin, collagen, gelatin, RGDS (i.e., peptide) and chitosan (p.4, ln.20-21). 
Furthermore, regarding Applicants arguments that Weiss does not provide an example of a biomolecule-silylated. Applicants are directed to Weiss WO 2011089267 in Example 1 on page 13:

Example 1: The desired lyophilized polyose, protein or peptide was suspended into anhydrous acetonitrile at a total weight ratio of 10-15%, 3-4%, and 0.5-1.5% respectively. At least one equivalent of triethylamine per function to modify (OH or NH2) was added to the suspension. A mechanical stirring and a nitrogen (or argon) bubbling was applied for at 25 least 20 min before the addition of the silylated reagent, which might contain at least one

of the starting materials (e.g. 3 days for 8 g of biomolecule). After sedimentation or 30 centrifugation, the supernatant was removed and the residual solid or paste was washed at least 3 times with a large amount of pure ethanol, and then dried at ambient temperature or under vacuum. The solid can also be collected and washed by filtration on a nylon membrane of 0.2 μm.

Therefore, Weiss anticipates a hydrogel produced from a biomolecule-silylated, wherein the biomolecule is a protein or peptide, as instantly claimed. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 1 0 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). Moreover, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971 ), See MPEP 2123 Section II.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  

Claims 5, 12-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss (WO 2011089267, cited in IDS filed 6/08/2018).
Regarding claims 5, 12-14 and 16,
Weiss teaches a hydrogel comprising the process for the preparation of a hydrogel the steps of: a) contacting a silylated biomolecule according to the invention with a base or an acid in an aqueous medium; b) adjusting the pH of the aqueous medium of step a) to a pH of between 3.5 and 12.4, and optionally recovering the hydrogel, wherein the silylated biomolecule is as follows (pages 1-4; See entire document):

    PNG
    media_image1.png
    133
    358
    media_image1.png
    Greyscale

wherein: - A is a biomolecule chosen from a peptide, an oligopeptide, a protein, a deoxyribonucleic acid, a ribonucleic acid, pectin, chitosan, hyaluronic acid, and a glycolipid, 5 - m is an integer ranging from 1 to 6, - p and q are independently O or 1, - X is a group chosen from -NHCONH-, -OCONH- and -CONH-, and - R1 , R2 and R3 each independently represent a C1-C6 alkyl group. 

Furthermore, claims 5, 12-14 and 16 are drafted as product-by-process claims, and are interpreted in accordance with MPEP 2113, which states in part: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE. The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once 
	Further, Weiss teaches in an embodiment, in step a), the silylated biomolecule and the base or the acid are further contacted with a second silylated biomolecule of different nature. Wherein condensation occurs between two silylated biomolecules of different nature, leading to a hydrogel comprising two different biomolecules. Said second silylated biomolecule generally carries an alkoxysilane function. Said second silylated biomolecule typically has the following formula (IV) (See p.9):

    PNG
    media_image2.png
    105
    175
    media_image2.png
    Greyscale

Moreover, Weiss teaches in another embodiment, that in step a) the silylated biomolecule and the base are further contacted with two or more other silylated biomolecules of a different nature wherein M is a biomolecule, Y is a linker between the 4-6 are C1-6 alkyl groups (p.10, lns.1-2). A hydrogel comprising at least three biomolecules is thus obtained (see pages 11-12), where it would necessarily follow that multi-layers of hydrogels would be formed.
	Weiss teaches that in step b), the pH of the aqueous medium is adjusted to preferably from 7 to 7.4, which is physiological pH.
Thus, as discussed above, the claimed hydrogels were known and taught in the prior art of Weiss before the effective filing date of the claimed invention.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Weiss.

Conclusions
No claim is allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626